— Motion for reargument granted, without costs, and decision dated March 10, 1983, rescinded and order entered May 13, 1983, vacated (see Bernard v City School Dist., 96 AD2d 995). Upon reargument, order of Special Term entered *1009February 17, 1982, which denied plaintiff’s motion for a default judgment against defendant K-Mart Corporation and granted defendant K-Mart Corporation’s cross motion for an order relieving it of its default in answering, affirmed, without costs. Upon review of the record in this case, we conclude that Special Term did not abuse its discretion in denying plaintiff’s motion and granting the motion of defendant K-Mart Corporation. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.